Citation Nr: 0821307	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  04-38 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1954 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) and Board remand.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
bilateral knee disorder was denied by an August 1996 rating 
decision.  Although provided notice of this decision that 
same month, the veteran did not perfect an appeal thereof.

2.  The veteran's initial claim for service connection for a 
low back disorder was denied by an August 1996 rating 
decision.  Although provided notice of this decision that 
same month, the veteran did not perfect an appeal thereof.

3.  In August 2002 and in September 2003, the RO issued 
decisions which denied the veteran's claims to reopen the 
issue of entitlement to service connection for a bilateral 
knee disorder.  Although provided notice of these decisions, 
the veteran did not perfect an appeal thereof.

4.  In August 2002 and in September 2003, the RO issued 
decisions which denied the veteran's claims to reopen the 
issue of entitlement to service connection for a low back 
disorder.  Although provided notice of these decisions, the 
veteran did not perfect an appeal thereof.

5.  Evidence associated with the claims file since the 
unappealed September 2003 rating decision, although new, is 
not material and does not raise a reasonable possibility of 
substantiating the veteran's claim for entitlement to service 
connection for a bilateral knee disorder.

6.  Evidence associated with the claims file since the 
unappealed September 2003 rating decision, although new, is 
not material and does not raise a reasonable possibility of 
substantiating the veteran's claim for entitlement to service 
connection for a low back disorder.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral knee disorder is not new 
and material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  38 
U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Prior to a post-remand re-adjudication of the veteran's 
claims, a March 2008 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the veteran has also been satisfied in 
this case.  In the case of a claim to reopen a previously 
denied issue, the VCAA explicitly provides that "[n]othing 
in [38 U.S.C.A. § 5103A] shall be construed to require [VA] 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f). However, 
VA has a duty, in order to assist the veteran, to obtain 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the veteran's VA treatment records and identified 
private medical records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The National Personnel Records 
Center (NPRC) indicated in February 1996 that the veteran's 
service medical records were not obtainable and were presumed 
destroyed in a 1973 fire.  In response to the RO's requests, 
in March 2003 and in July 2003, the NPRC reported that a 
search for sick and morning reports, extracts from the Office 
of the Surgeon General of the Department of the Army, and 
clinical records revealed no records pertaining to the 
veteran.  Because the veteran's service medical records are 
presumed destroyed, there is a heightened obligation to 
explain findings and to carefully consider the benefit of the 
doubt rule in cases such as this.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  However, case law does not 
establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing a claim, and to explain its decision when the 
veteran's medical records have been lost.  Ussery v. Brown, 8 
Vet. App. 64, 68 (1995).  Similarly, case law does not lower 
the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 
46, 50-51 (1996).

The veteran was asked to advise VA if there was any other 
information or evidence that he considered relevant to his 
claims so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified what evidence had been received.  The veteran has 
not identified any additional, relevant evidence that has not 
been requested or obtained, and there is no indication that 
any pertinent evidence was not received.  See 38 U.S.C.A. § 
5103A(b).  As the veteran has not identified any records that 
are not already in the claims file, the Board finds that 
there is no additional duty to assist prior to the submission 
of new and material evidence.  The Board also notes that, 
although the veteran was not examined for the purpose of 
addressing his claim to reopen the issues of entitlement to 
service connection for a bilateral knee disorder and a low 
back disorder, VA is not required to provide such an 
examination for a claim to reopen a finally decided decision.  
See 38 C.F.R. § 3.159(c).  Thus, VA's duty to assist has been 
fulfilled.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In an unappealed August 1996 rating decision, the RO denied 
the veteran's claims for entitlement to service connection 
for a bilateral knee disorder and a low back disorder because 
the claims were not well-grounded and the evidence did not 
show that the veteran's disorders were incurred or otherwise 
related to service.  Notice of this decision was sent to the 
veteran that same month, and he did not file a timely notice 
of disagreement thereafter.  Accordingly, the August 1996 RO 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).

In an unappealed August 2002 rating decision, the RO denied 
the veteran's claim to reopen the issues of entitlement to 
service connection for a bilateral knee disorder and a low 
back disorder because the evidence submitted was not new and 
material.  Notice of this decision was sent to the veteran 
that same month, and he did not timely file a notice of 
disagreement thereafter.  Accordingly, the August 2002 RO 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In an unappealed 
September 2003 rating decision, the RO again denied the 
veteran's claim to reopen the issues of entitlement to 
service connection for a bilateral knee disorder and a low 
back disorder because the evidence submitted was not new and 
material.  Notice of this decision was sent to the veteran in 
October 2003, and he did not file a notice of disagreement 
thereafter.  Accordingly, the September 2003 RO decision is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

In April 2004, the veteran again filed a claim to reopen the 
issues of entitlement to service connection for a bilateral 
knee disorder and a low back disorder.  In a May 2004 rating 
decision, the RO found new and material evidence sufficient 
to reopen the issues, but denied service connection because 
there was no evidence of a current diagnosis of a bilateral 
knee disorder and no evidence that a bilateral knee disorder 
or a low back disorder were related to service.  The veteran 
filed a timely notice of disagreement.

Although the RO determined that new and material evidence was 
presented to reopen the claims of entitlement to service 
connection for a bilateral knee disorder and a low back 
disorder, this decision is not binding on the Board.  The 
Board must first decide whether evidence has been received 
that is both new and material to reopen the claims.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted).  Consequently, 
the Board will adjudicate the question of whether new and 
material evidence has been received, furnishing a complete 
explanation as to its reasons and bases for such a decision.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the September 2003 
rating decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the veteran's claims for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If 
new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).

Evidence before the RO in September 2003 included the 
veteran's claim, VA treatment records, and a May 2003 letter 
from J.G., M.D.  The veteran's VA treatment records for the 
period of December 1992 to August 2003 reveal complaints of 
and treatment for low back pain and bilateral knee pain.  A 
January 1993 x-ray of the lumbosacral spine revealed an old 
compression fracture at T12 with bony fusion by osteophyte 
formation with T11, hypertrophic degenerative ostephytes at 
multiple levels, disc degeneration at L3-L4, and degenerative 
joint changes of the apophyseal joints at several levels.  A 
July 2000 x-ray of the lumbosacral spine showed advanced 
osteoarthritis with disc degeneration and articulating facet 
spondylosis.  A May 2003 letter from J.G., M.D. reported that 
the veteran continued to have back pain and had back pain 
since February 1995 when he accidentally fell from a truck 
during an ice storm while trying to unload supplies and 
injured his back and knees.  X-rays of the lumbosacral spine 
revealed a compression fracture at T12, probably old, and 
degenerative disc disease of the lumbar vertebrae.  At the 
time of the RO's September 2003 decision, there was no 
medical evidence revealing a diagnosis of a bilateral knee 
disorder, and no competent evidence indicating that a 
bilateral knee disorder or low back disorder were incurred in 
or aggravated by military service.  Accordingly, the RO 
denied service connection.

Since the last final decision regarding the veteran's claim 
for service connection for a bilateral knee disorder and a 
low back disorder in September 2003, the RO has received 
additional post-service VA treatment records, buddy 
statements, and an April 2004 letter from J.G., M.D.  
Although new, this evidence is not material in that it fails 
to show that the veteran has a current bilateral knee 
disorder or that a bilateral knee disorder or a low back 
disorder were incurred in or aggravated by military service.  

VA treatment records from May 2005 to December 2007 were 
negative for any complaints of or treatment for a bilateral 
knee disorder or a low back disorder.

In April 2004, J.G., M.D. submitted another letter in support 
of the veteran's claim.  The letter reports that the veteran 
had back and leg problems for many years following an injury 
inservice in late 1954 or early 1955 when he apparently fell 
from a truck while working during an ice storm.  X-rays 
revealed a compression fracture of T12 with narrowing, disc 
space at T11-T12, and narrowing of disc space at L3-L4.  Dr. 
J.G. also noted that the veteran's condition worsened during 
the years, and he took many medications for his back pain.

In further support of his claim, the veteran submitted 
several buddy statements, received by the RO in July 2004.  A 
statement from D.S. reveals that the veteran often talked 
about a truck accident during service, and that his back and 
legs have bothered him.  D.S. has known the veteran for 35 
years.  A statement from D.E., the veteran's son, notes that 
the veteran has spoken about injuring his back inservice.  A 
statement from M.B. relates that the veteran reported 
injuring himself inservice, and that he had a lot of pain.  A 
statement from G.A. indicates that the veteran deserves all 
the help he can get.  A statement from G.W. reveals that he 
has known the veteran for 40 years.  G.W. further stated that 
the veteran had back and hip problems from an accident 
inservice.  A statement from C.W. states that he has known 
the veteran for 30 years, and that the veteran had back and 
knee problems for as long as he has known him.

Service connection for a bilateral knee disorder and a low 
back disorder require medical evidence of a current 
disability; evidence of inservice incurrence or aggravation 
of the disability; and medical evidence of a nexus between 
the claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

While the evidence received since the September 2003 RO 
decision is new, it is not material in that it fails to 
establish that the veteran has a current bilateral knee 
disorder and that a bilateral knee disorder or low back 
disorder are related to his military service.  The April 2004 
statement from Dr. J.G. merely reiterates the same 
information and opinion that he provided in his May 2003 
letter.  With regard to the buddy statements, the Board notes 
that although D.S., M.B., G.A., G.W., and C.W. are competent 
to provide a history of symptoms, their statements are not 
sufficient to prove that the veteran currently has a 
bilateral knee disorder or that a bilateral knee disorder or 
low back disorder are related to service.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
neither D.S., D.E., M.B., G.A., G.W., nor C.W. is a trained 
physician, they are not competent to make such 
determinations.  See 38 C.F.R. § 3.311(a)(3)(ii) (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, this 
evidence does not raise a reasonable possibility of 
substantiating the veteran's claims for service connection.  
38 C.F.R. § 3.156.

In reaching its conclusion herein, the Board notes that the 
veteran's current low back disorder, diagnosed as 
osteoarthritis, is a condition which is entitled to a 
presumption of service connection.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  
However, the evidence of record does not show that the 
veteran's low back disorder was manifested to a compensable 
degree within one year of service discharge.  

The Board concludes that new and material evidence has not 
been submitted since the unappealed September 2003 RO 
decision which denied service connection for a bilateral knee 
disorder and a low back disorder.  Thus, the claims for 
service connection are not reopened.

As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for a bilateral knee 
disorder is not reopened.

New and material evidence not having been received, the claim 
for entitlement to service connection for a low back disorder 
is not reopened.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


